                     Case 3:16-cv-00525-VC Document 160 Filed 03/04/19 Page 1 of 4



  2001 M STREET NW                                                                             WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                            ___
WASHINGTON, DC 20036
                                                                                              A LIMITED LIABILITY PARTNERSHIP




                                                      March 3, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:    In re Roundup Prods. Liab. Litig., No. 3:16-md-02741-VC

    Dear Judge Chhabria:

             Monsanto respectfully submits this letter in response to Plaintiffs’ argument that two
    questions from Dr. Portier’s cross-examination, played for the jury on March 1, 2019, opened the
    door to evidence of Dr. Parry’s 1999 analysis of a subset of available studies on glyphosate.
    Monsanto’s position is that there is no basis for allowing Plaintiff to introduce such evidence to
    “respond” to a passing snippet of testimony from Dr. Portier about EFSA’s 2016 response to his
    letter criticizing the agency’s approval of glyphosate. Even if the Court disagrees, there are far
    more suitable remedies for any alleged door opening than playing almost 30 minutes of deposition
    testimony from company witness Dr. Mark Martens, as Plaintiff has proposed.
             The examinations of Dr. Portier collectively lasted almost five hours and were played to
    the jury over two court days. Monsanto’s cross-examination of Dr. Porter composed almost two
    hours of that time. Plaintiff’s argument for introducing evidence of Dr. Parry’s analysis is based
    on just two questions and answers designated by Monsanto:

                   Q. Do you see under their conclusion EFSA writes to you, ‘considering a weight
                   of evidence approach, taking into account the quality and reliability of all available
                   data, it is concluded that glyphosate is unlikely to be genotoxic in vivo’? Did I read
                   that correctly?
                   A. You read that correctly.
                   Q. And this is them writing back to you; is that correct?
                   A. That is correct.

    Portier Phase 1 Day 2 Designations at 457:20-458:6. These questions referred to a quote from
    EFSA’s 2016 response to Dr. Portier’s letter criticizing its approval of glyphosate.
            During the extensive meet and confer process, the parties endeavored to be faithful to the
    Court’s rulings, and Monsanto designated testimony which it believed to be consistent with those
    rulings. See PTO 81 at 5-6 (“The plaintiffs’ motion in limine 4 to exclude decisions by foreign
    regulators is granted for Phase 1, subject to the limited exception that Monsanto may briefly cross-
          Case 3:16-cv-00525-VC Document 160 Filed 03/04/19 Page 2 of 4



examine Dr. Portier on his efforts to convince European regulators to ban Roundup (in a way that
reveals that his efforts have thus far been unsuccessful). This limited exception is appropriate to
allow Monsanto to probe Dr. Portier’s objectivity, and to allow Monsanto to counter any erroneous
assumption by jurors that glyphosate is banned in Europe.”). To be sure, Plaintiff objected to many
of Monsanto’s designations about regulators’ responses to Dr. Portier (though not the questions
and answers Plaintiff now highlights), and the Court sustained some of those objections but
overruled others. See, e.g., PTO 96 (sustaining Plaintiff’s objections to discussions of Dr. Portier’s
interactions with EPA on the immediately preceding page).
         Nothing about that limited testimony opens the door to an extensive discussion—by a
corporate witness rather than a designated expert witness—of Dr. Parry’s evaluation of a subset of
the toxicology evidence over 15 years earlier, in 1999. When a party argues that a line of
questioning opens the door to particular testimony or evidence, the expectation is that the
testimony or evidence in some way responds or relates to the line of questioning. Not so here.
EFSA’s communication to Dr. Portier does not mention and has nothing to do with Dr. Parry. And
to the extent EFSA addressed the evidence of genotoxicity, it did so based on an additional 15
years of science beyond the limited subset of materials Dr. Parry reviewed. For those reasons,
evidence regarding Dr. Parry is also inadmissible under Rules 401 and 403—among other reasons,
it is at best extremely speculative to suggest that anything about Dr. Parry’s analysis would have
changed EFSA’s conclusions. Nor is there any real need for Plaintiffs to “rebut” EFSA’s
conclusion about genotoxicity, given Dr. Ritz’s testimony about IARC, see Trial Tr. at 488:18-
491:1, as well as the slide briefly shown during Plaintiffs’ opening about IARC’s conclusions
regarding genotoxicity, see Dkt. 2865 at 80, let alone the slide briefly displayed regarding the EPA,
including its alleged motivations and conclusions, id. at 84.
         In the event the Court disagrees, however, the appropriate remedy for the admission of two
questions from a deposition is not extensive deposition testimony from another witness. Rather,
the best course is to issue a curative instruction that the jury should disregard the challenged aspect
of Dr. Portier’s testimony. For example, the Court could instruct the jury that while it may consider
EFSA’s disagreement with the opinions Dr. Portier expressed in his letter, it may not consider
EFSA’s comments on the issue of genotoxicity. That approach would cure any potential prejudice
to Plaintiff without devolving into a lengthy sideshow about decades-old company conduct.
         In the alternative, the Court should permit Plaintiff to play the portions of Plaintiff’s Phase
2 direct of Dr. Portier that address the Parry issue. See Exhibit A (Portier Phase 2 Designations at
772:19-776:25). While this testimony is technically part of the Phase 2 examination, there is no
bar to playing it in Phase 1 to address any issues that may have been created by the designations
of Dr. Portier’s Phase 1 cross-examination.1 As the Court has already recognized, the proper
remedy for an expert cross-examination that opens the door to Dr. Parry’s analysis would be further
examination of the same expert on that topic. See PTO 81 at 7 (“However, if Monsanto presents
expert testimony on the genotoxicity of glyphosate, or otherwise opens the door through cross-
examination on, for example, the EPA’s conclusions about the genotoxicity of glyphosate, then
this evaluation could become admissible on redirect.” (emphasis added)). To the extent more
testimony is permitted, this proposal—unlike Plaintiffs’—is expressly contemplated by this
Court’s prior rulings.



1
  Indeed, over Monsanto’s objection, Plaintiffs have made clear that they view Dr. Portier’s Phase
2 testimony as potential rebuttal testimony.


                                                   2
          Case 3:16-cv-00525-VC Document 160 Filed 03/04/19 Page 3 of 4



        Finally, Plaintiff’s proposal would leave the jury with two misimpressions: that the science
regarding genotoxicity ended in 1999, when Dr. Parry issued his second report, and that EFSA’s
2016 letter (which, it bears repeating, does not mention Dr. Parry) represents the lone contrary
view. Accordingly, if the Court permits Plaintiff to play Dr. Martens’ testimony, it should also
allow Monsanto to make clear that EFSA is not alone in its view. Specifically, if Plaintiff presents
testimony about Dr. Parry’s report in an effort to discredit EFSA’s conclusion on genotoxicity,
Monsanto should be allowed to designate testimony from Dr. Portier that (1) the U.S. EPA holds
the same view as EFSA, see Exhibit B (Portier Phase 1 Designations at 454:2-17), Exhibit C
(Portier Phase 2 Designations at 851:6-852:16); (2) a SAP convened by EPA agreed with that
view, see Exhibit D (Portier Phase 2 Designations at 840:19-24); (3) the World Health
Organization and Food and Agriculture Organization of the United Nations Joint Meeting on
Pesticide Residues (“JMPR”) came to the same conclusion, see Exhibit E (Portier Phase 2
Designations at 845:1-10); and (4) Health Canada takes the same position, see Exhibit F (Portier
Phase 2 Designations at 879:1-10). To be clear, Monsanto believes that none of this testimony
needs to be introduced in Phase 1, because the EFSA statement on genotoxicity does not open the
door to the Parry story and even if the Court finds that it does, there are much narrower means of
addressing the door opening. But in the event the Court allows testimony from Dr. Martens on the
Parry story, Monsanto should be allowed to complete the record with these additional designations.



                                                      Respectfully submitted,

                                                      /s/ Brian L. Stekloff___________

                                                      Brian L. Stekloff (pro hac vice)
                                                      (bstekloff@wilkinsonwalsh.com)
                                                      Tamarra Matthews Johnson (pro hac vice)
                                                      (tmatthewsjohnson@wilkinsonwalsh.com)
                                                      Rakesh Kilaru (pro hac vice)
                                                      (rkilaru@wilkinsonwalsh.com)
                                                      WILKINSON WALSH + ESKOVITZ LLP
                                                      2001 M St. NW, 10th Floor
                                                      Washington, DC 20036
                                                      Tel: 202-847-4030
                                                      Fax: 202-847-4005



Cc: Counsel of Record (via ECF)




                                                 3
         Case 3:16-cv-00525-VC Document 160 Filed 03/04/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 3rd day of March 2019, a copy of the foregoing was filed

with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

appearing parties of record.



                                                  /s/ Brian L. Stekloff___________




                                             4
